Criminal Case Cover Sheet                                                                                                         U.S. District Court
                                                    FILED: REDACTED


Place of Offense:                           Under Seal                                              Judge Assigned:


City:                                  Superseding Indictment:                                       Criminal No.


County: Fairfax County                 Same Defendant:                                                New Defendant:          X

                                       Magistrate Judge Case No. 19-MJ-            (z?                Arraignment Date:


                                       Search Warrant Case No.                                        R. 20/R. 40 From:

Defendant Information:

Defendant Name: JOSHUA ANDREW MILIARESIS                      Alias(es):                            □ Juvenile FBI No. 398107PB8


Address:              Hayfork, California


Employment:           Unemployed

Birth Date: 1978                SSN:                        Sex:                    Race: White                  Nationality:

Place of Birth: California                          Weight: 305            Hair: Brown    Eyes: Brown            Scars/Tattoos:

□ Interpreter Language/Dialect:                                                   Auto Description:

Location/Status:

Arrest Date: Jul 24, 2019                □ Already in Federal Custody as of:        Jul 24, 2019                    in: Northern California

□ Already in State Custody               □ On Pretrial Release              □ Not in Custody


    Arrest Warrant Requested                 Fugitive                             Summons Requested


 ~^\ Arrest Warrant Pending              □ Detention Sought                       Bond

Defense Counsel Information:

Name:                                                              □ Court Appointed        Counsel Conflicts: See list.


Address:                                                               Retained


Phone:                                                                 Public Defender                              □ Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Carina A. Cuellar                                                   Phone: 703-299-3800                    Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

 FBI SA Bridgit Depietto

U.S.C. Citations:       Code/Section                     Offense Charged                           Count(s)               Capital/Felony/Misd./Petty

   Set 1:           21 U.S.C. §841,846         Consp 1,000 marijuana plants                                               Felony


   Set 2:

   Date:            7/24/2019                 AUSA Signature:                                                               may be continued on reverse
 District Court Case Number (to be filled by deputy clerk):

U.S.C. Citations:   Code/Section               Offense Charged        Count(s)   Capital/Felony/Misd./Petty

  SetB:

  Set 4:


  Set5:


  Set 6:


  Set 7:


  Set 8:


  Set 9:


  Set 10:

  Set 11:


  Set 12:


  Set 13:


   Set 14:


   Set 15:


   Set 16:


   Set 17:

   Set 18:

   Set 19:


   Set 20:

   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                          Print Form             Reset Form
